Case 1:20-cv-11366-PBS Document1 Filed 07/20/20 Page 1 of 10

UNITED STATES DISTRICT COURT

for the

Federal District of Massachusetts

 

Dirk S. Adams

 

 

Case No.

 

 

 

(to be filled in by the Clerk's Office)

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional

page with the full list of names.)
-y~

Jury Trial: (check one) ClYes XI No

 

Miki L. Gissell

 

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fil in the space above, please
write “see attached” in the space and attach an additional page
with the full list af names.)

“mwa? Swe” Name? Nome None None Ne? Neer” Mee” See Nee re” Meee Nee” Nee”

COMPLAINT FOR A CIVIL CASE ALLEGING THAT THE

DEFENDANT OWES

PLAINTIFF A SUM OF MONEY

(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Complaint
A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Dirk S. Adams
1 Aberdeen W:
Cambri Middlesex

Massachusetts 02138
40655 15022
di

 
Case 1:20-cv-11366-PBS Document1 Filed 07/20/20 Page 2 of 10

UNITED STATES DISTRICT COURT

for the

Federal District of Massachusetts

 

Dirk S. Adams

 

 

Case No.

 

 

 

(to be filled in by the Clerk’s Office)

 

 

Plaintifiis)
(Write the full name of each plaintiff who is filing this complaint.
ifthe names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional

page with the full list of names.)
-V-

Jury Trial: (check one) C] Yes No

 

Miki L. Gissell

 

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, piease
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE ALLEGING THAT THE

DEFENDANT OWES

PLAINTIFF A SUM OF MONEY

(28 U.S.C. § 1332; Diversity of Citizenship)

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name Dirk S. Adams
Street Address 1 Aberdeen Way
City and County Cambridge, Middlesex
State and Zip Code Massachusetts 02138
Telephone Number 4065515022
E-mail Address dirkadams@mac.com

 

 

 
Case 1:20-cv-11366-PBS Document1 Filed 07/20/20 Page 3 of 10

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For an
individual defendant, include the person's job or title (ifknown). Attach additional pages if
needed.

Defendant No. 1
Name: Miki L. Gissell

Job or Title: Chief Compliance Officer

Street Address:7650 S. Euro Drive, Apt.

H202

City, County, State, Zip Code : Midvale, Salt Lake County, Utah

84047

Telephone Number: 406-451-2794

E-mail Address: mgissell@mac.com

I. The Amount in Controversy

Plaintiff claims the defendant owes plaintiff $5,000,000 in damages for conversion, per se negligence,

negligence, and quantum meruit.

Ii. Statement of Claim

1. Plaintiff Dirk Adams (“Adams”) and Defendant Miki Gissell (“Gissell’”) lived together in years
2016-2018 at Adams’s ranch in Wilsall, Montana and in Cambridge, Massachusetts in the year
2019.

2. Géissell is currently and has been for some time the Chief Compliance Officer for CBC Mortgage

Agency (“CBCMA”).
10.

11.

Case 1:20-cv-11366-PBS Document1 Filed 07/20/20 Page 4 of 10

During 2019, while in Cambridge, Gissell formed a plan to take the Stolen Policies (see definition
below in paragraph 14). In addition, she actually took the Stolen Policies in Cambridge in 2019.
Further, Gissell’s negligence in leaving Data (as defined in paragraph 14 below) readily available
for theft occurred, as it did both before and after Gissell left Massachusetts. Gissell transacted
business in Massachusetts and caused tortious injury to Adams in Massachusetts.

As a fundamental part of Gissell’s responsibilities at CBCMA, Gissell was to prepare and to
enforce data privacy policies that protected information like the Data (see definition at para. 14
below).

Gissell breached her own policies (stolen from Adams) in extravagant and reckless and, in some
cases, intentional ways. Further she did not enforce these privacy policies at CBCMA, ever.
CBCMA was created on May 13, 2013 as a subsidiary of the Cedar Band Corporation (“CBC”),
which was created as an arm of tribal government under the constitutional authority of the tribal
council of the Cedar Band of Paiutes of the Paiute Indian Tribe of Utah (the “Cedar Band”). The
Cedar Band is a federally recognized Native American sovereign nation.

CBCMA is headquartered at 912 W. Baxter, Suite 150, South Jordan, Utah, 84095.

CBC is headquartered at 600 N 100 E, Cedar City, Utah 84721

From the fall of 2016 until January 9, 2019, Gissell worked as the Chief Compliance Officer
remotely from Adams’ ranch.

During 2019, Gissell worked as the Chief Compliance Officer remotely from an apartment in
Cambridge, Massachusetts. She lived with Adams in Cambridge while he was attending Harvard
University’s Advanced Leadership Initiative.

Starting in January 2020, Gissell moved, without Adams, to 7650 S. Euro Drive, H202, Midvale,

Utah, 84047 to work at the headquarters of CBCMA.
12.

13.

14.

15.

16.

17.

18.

19,

Case 1:20-cv-11366-PBS Document1 Filed 07/20/20 Page 5 of 10

The current CEO and President of CBCMA proposed this move as a path for Gissell to ultimately
replace him as President and in the meantime to become an Executive Vice President and to earn
more money. CBCMA also agreed to provide a three-bedroom, two-bathroom apartment at its
cost for Gissell.

In late April 2020, Gissell stopped all communication with Adams, drove from Midvale, Utah to
Adams ranch house in Wilsall, Montana, where over 12 days of unauthorized visits in May, she
removed piles of personal property and 12 large crates of documents.

Gissell also took several computers that did not belong to her.

Upon arriving back in Montana in early June to his home in disarray, Adams discovered that
Gissell had left on unprotected computers, flash drives, and in paper form, confidential
information on CBCMA customers (“Customer Information”), confidential information on
CBCMaA and its operations (“Analysis”), CBCMA policies and procedures stolen word for word
from Adams (“Stolen Policies”), and Gissell emails, in some cases with attachments, critical of
current management of CBCMA and CBC (“Emails”), and collectively to be referred to as
“Data.” The computers and flash drives were owned by Adams.

Gissell had left this Data at Adams’ house and other buildings readily available for misuse, theft,
and vandalism.

Gissell also knew that in 2019 and 2020, there had been unauthorized entry to Adams’ house and
other buildings by third parties.

Gissell’s employer, CBCMA and its holding company, CBC, admit that when Gissell was
finished looting Adams’ ranch house, she left behind on Adams ranch the Data, including
Customer Information, Analysis, Stolen Policies, and Emails.

CBCMA and CBC were deeply embarrassed that their Chief Compliance Officer was so inept,

particularly because they had been slated to promote her further.
Case 1:20-cv-11366-PBS Document1 Filed 07/20/20 Page 6 of 10

20. This Data were found in four different formats: (1) on Apple computers, (2) thumb drives, (3)

21

22.

23.

24.

25.

26.

27.

28.

loose documents, and (4) on PC/Windows computers.

. This Data was found haphazardly throughout Adams’ house, his adjacent log barn, in boxes of

files in his garage, and in a commercial building Adams owned in downtown Wilsall. The loose
documents, in particular, were found behind file cabinets, under sofa chairs, stuffed into
bookcases, as well as under a pile of old catalogs.

First, Adams asked Gissell to clean up her mess, but she refused. She was very embarrassed by
her colossal failure.

Then Adams notified CBCMA and CBC in writing that the Data raised several issues for them
and for him and asked if they could help him.

Adams was concerned that this Data in such disarray was likely a violation of the Federal
Housing Administration privacy policies as well as Ginnie Mae privacy policies, and the Federal
Trade Commission’s Financial Privacy Rule and Safeguards Rule, both now enforced by the
Consumer Financial Protection Board, as well as various states’ laws.

Paul Terry (“Terry”), the CEO of CBC, responded by threatening Adams with litigation if Adams
not only did not clean up Gissell’s Data mess, but also insisted that Adams must guarantee that
the Data was fully cleaned up and kept secret. Terry took no responsibility for the Data presence
in Adams’ buildings and on Adams’ computers or for the Stolen Policies.

Terry also asserted in writing that he was satisfied that there had been no leak of Customer
Information and therefore nothing for CBC or CBCMA to do with regard to disclosure.

Mr. Terry had no way of knowing whether a breach had occurred since he had not inspected the
computers nor determined that the loose documents had not been accessed.

Adams declined the opportunity to be a volunteer and voluntary guarantor to remedy serious

errors not made by him.
29.

30.

31.

32.

33.

34.

35.

36.

37.

38.

39.

Case 1:20-cv-11366-PBS Document1 Filed 07/20/20 Page 7 of 10

Upon information and belief, CBCMA’s and CBC’s primary objective was to keep the
consequences of Gissell’s conduct secret from regulators, customers, and others.
They have stated repeatedly that the damages to Adams from the Data were the responsibility not
of CBCMA nor of CBC but of Gissell.
Both organizations told Adams to seek his damages from her, not them.

For a First Cause of Action Against Gissell for Conversion
Plaintiff repeats and realleges paragraphs 1-31 herein.
The Stolen Policies also included excel spreadsheets for analysis and excel spreadsheets and word
documents for effective presentations and other management tools that belonged to Adams.
By taking and using these policies, procedures, spreadsheets, word documents and other
management tools not belonging to her, Gissell made herself look better to CBCMA and CBC
senior management, enhancing her reputation for breadth and depth of knowledge, competence
and efficiency. This reputation was entirely unearned, except for loan origination compliance,
which was the only area of compliance management with which Gissell had had any experience
or knowledge.
Gissell’s theft of the Stolen Policies damaged Adams in the mount of $250,000.

For a Second Cause of Action Against Gissell for Negligence Per Se

Plaintiff repeats and realleges paragraphs 1-31 herein.
Gissell owed a duty of care to Adams to protect him from her reckless conduct.
Gissell’s conduct in exposing the Data, particularly Customer Information, and her failure to
enforce privacy policies at CBCMA violated the Federal Trade Commission’s Financial Privacy
Rule and the Safeguards Rule.

As a consequence, Gissell conduct with regard to the Data is negligence per se.
40.

41,

42.

43.

44,

45.

46.

47.

48.

49.

50.

Case 1:20-cv-11366-PBS Document1 Filed 07/20/20 Page 8 of 10

Gissell’s negligence per se damaged Adams in the amount of $500,000.

For a Third Cause of Action Against Gissell for Negligence
Plaintiff repeats and realleges paragraphs 1-31 herein.
Gissell owed Adams a duty of care with regard to the Data that she left on insecure computers,
thumb drives, and in loose form scattered among three buildings, all owned by Adams.
Gissell owed Adams a duty to warn him of what Data was present and where and particularly to
alert him to Customer Information and Data in loose paper form so that Adams could protect
himself from the risks and damages that arose when she failed to warn.
Gissell also owed Adams a duty to protect the Data pursuant to CBCMA policies she “wrote” and
to otherwise comply with Financial Privacy and Safeguard Rules as well as the FHA and Ginnie
Mae privacy rules.
Gissell also owed Adams a duty to repair the damage she had caused.
Adams was exposed to the risks and damages arising from threats by CBCMA and CBC to sue
him, of customers concluding that he had accessed their Customer Information, of regulators and
other third parties thinking that he was responsible for the irresponsible distribution of Data about
his property
Adams also was required to take action and to spend money to protect himself and the Data,
which time, effort, and money would not have been necessary but for Gissell’s negligence.
Gissell breached her duty of care and duty to warn and duty to repair and damaged Adams in the

amount of five million dollars.

For a Fourth Cause of Action Against Gissell for Quantum Meruit

Plaintiff repeats and realleges paragraphs 1-31 herein.
Adams has been compelled by Gissell’s irresponsible conduct with the Data to search computers,

thumb drives, boxes, buildings, and furniture for Data, a task which he did not volunteer to do.
Case 1:20-cv-11366-PBS Document1 Filed 07/20/20 Page 9 of 10

51. In addition, he has had to deal with the senior officers and their lawyers of CBCMA and CBC in
their various attempts to resolve the issues raised by the Data and to be subjected to their threats.
52. And he has had to make sure that all the Data is safe guarded at his own expense, time and effort.
53. And now Adams will have to determine, with the advice of experts, how to handle the Data and to
investigate the Customer Information breaches, and to otherwise pursue a lawful course of
conduct with regard to the Data.
54. Adams believes that it is likely that there is still more Data to be discovered because he has, to
date, not sought to conduct a search for mislaid Data in a systematic way.
55. Gissell sought all this effort by Adams.
56. All of Adams effort has redounded to the benefit of Gissell, for which she has not paid.
57. Gissell owes Adams $500,000 in quantum meruit.
IV. RELIEF
THEREFORE, Adams requests that this Court award him damages as follows:
Actual damages for conversion of $250,000;
Actual damages for negligence per se of $500,000;
Actual damages for negligence of $5,000,000;

Actual damages in guantum meruit of $500,000; and

mo Oo wD p>

Such other and further relief as this Court determines to be appropriate and just.

DATED: July 14, 2020:

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose, such
as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by
existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law; (3)

the factual contentions have evidentiary support or, if specifically, so identified, will likely have
Case 1:20-cv-11366-PBS Document 1 Filed 07/20/20 Page 10 of 10

evidentiary support after a reasonable opportunity for further investigation or discovery; and (4) the

complaint otherwise complies with " SO 11.

a

Dirk S. Adams

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may

be served. I understand that my failure to keep a current address on file with the Clerk’s Office may

result in the dismissal of my case. Que
\L

Dirk S. Adams
